

SUBSCRIPTION AGREEMENT
 
Max Cash Media, Inc.
50 Brompton Road, Apt. 1X
Great Neck, NY 11021


This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth in the signature page attached hereto (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a maximum of
$60,000 principal amount of 10% eighteen (18) month convertible promissory notes
(the “Notes”) of Max Cash Media, Inc., a Nevada corporation (the
“Company”).  This subscription is being submitted to you in accordance with and
subject to the terms and conditions described in this Agreement.
 
The Notes being subscribed for pursuant to this Agreement, or the securities
into which the Notes may be converted, have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”).  The Offering is
being made on a “best efforts” basis to “accredited investors,” as defined in
Regulation D under the Securities Act, and subscribers who are not ”U.S.
persons,” as defined in Regulation S under the Securities Act.  The Company
reserves the right, in its sole discretion and for any reason, to reject any
Subscriber’s subscription in whole or in part, or to allot less than the number
of Notes subscribed for.
 
The closing of the Offering (the “Closing;” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall be at the offices of
Gottbetter & Partners, LLP, as escrow agent (the “Escrow Agent”), at 488 Madison
Avenue, New York, New York 10022 (or such other place as is mutually agreed to
by the Company).  The Company may conduct multiple closings for the sale of the
Notes until the termination of the Offering.  The Offering shall continue until
the maximum amount of the Offering is reached or it is otherwise terminated by
the Company.
 
1.           Subscription  The undersigned Subscriber hereby subscribes to
purchase the principal amount of Notes set forth on the signature page attached
hereto (the “Purchase Price”), subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements contained herein.
 
2.           Subscription Procedure  To complete a subscription for the Notes,
the Subscriber must fully comply with the subscription procedure provided in
this Section on or before the Closing Date.
 
a.           Transaction Documents.  On or before the Closing Date, the
Subscriber shall review, complete and execute the Signature Page to this
Agreement, the Anti-Money Laundering Investor Form (with attachments) and the
Investor Certification, attached hereto as Appendix A (collectively, the
“Transaction Documents”), and deliver the Transaction Documents to the Escrow
Agent.  Executed documents may be delivered to the Escrow Agent by facsimile or
electronic mail (e-mail), if the Subscriber delivers the original copies of the
documents to the Escrow Agent as soon as practicable thereafter.

 
1

--------------------------------------------------------------------------------

 
 
b.           Purchase Price.  Simultaneously with the delivery of the
Transaction Documents to the Escrow Agent as provided herein, and in any event
on or prior to the Closing Date, the Subscriber shall deliver to the Escrow
Agent the full Purchase Price, plus $500 (the “Escrow Fee”) for services
rendered by the Escrow Agent in such capacity hereunder, by check or by wire
transfer of immediately available funds.
 
c.           Company Discretion.  The Subscriber understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for Notes, in whole or in part, notwithstanding prior
receipt by the Subscriber of notice of acceptance of this subscription.  The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Subscriber an executed copy of this Agreement.  If this
subscription is rejected in whole, or the offering of Notes is terminated, all
funds received from the Subscriber will be returned without interest or offset,
and this Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Agreement
will continue in full force and effect to the extent this subscription was
accepted.
 
d.           No Trading.  The Subscriber represents and warrants to the Company
that neither the Subscriber nor any of its affiliates has directly or indirectly
traded any securities of the Company, including without limitation, making any
short sales or engaging in any hedging transaction with respect to such
securities (collectively, “Prohibited Transactions”), since becoming aware of
the Offering.  Furthermore, Subscriber shall not engage in any Prohibited
Transactions through the final Closing Date.
 
3.           Representations and Warranties of the Company  The Company hereby
represents and warrants to the Subscriber the following:
 
a.           Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Delaware.  The
Company has all requisite power and authority to carry on its business as
currently conducted, other than such failures that would not reasonably be
expected to have a material adverse effect on the Company’s business, properties
or financial condition (a “Material Adverse Effect”).  The Company is duly
qualified to transact business in each jurisdiction in which the failure to be
so qualified would reasonably be expected to have a Material Adverse Effect.
 
b.           Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement and the
performance of all obligations of the Company hereunder and thereunder shall
have been taken, and this Agreement, assuming due execution by the parties
hereto and thereto, will constitute valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, subject to: (i)
judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.

 
2

--------------------------------------------------------------------------------

 

c.           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of the
Notes, except for the following: (i) the filing of such notices as may be
required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.


d.           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which question the validity of this Agreement, or the right of the
Company to enter into either of them, or to consummate the transactions
contemplated hereby or thereby, or which would reasonably be expected to have a
Material Adverse Effect.  The Company is not a party or subject to, and none of
its assets is bound by, the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality which would
reasonably be expected to have a Material Adverse Effect.


e.           Compliance with Other Instruments.  The Company is not in violation
or default of any provision of its Articles of Incorporation, each as in effect
immediately prior to the Closing, except for such failures as would not
reasonably be expected to have a Material Adverse Effect. The Company is not in
violation or default of any provision of any material instrument, mortgage, deed
of trust, loan, contract, commitment, judgment, decree, order or obligation to
which it is a party or by which it or any of its properties or assets are bound
which would reasonably be expected to have a Material Adverse Effect.  To the
best of its knowledge, the Company is not in violation or default of any
provision of any federal, state or local statute, rule or governmental
regulation which would reasonably be expected to have a Material Adverse
Effect.  The execution, delivery and performance of and compliance with this
Agreement and the issuance and sale of the Notes, will not result in any such
violation, be in conflict with or constitute, with or without the passage of
time or giving of notice, a default under any such provision, require any
consent or waiver under any such provision (other than any consents or waivers
that have been obtained), or result in the creation of any mortgage, pledge,
lien, encumbrance or charge upon any of the properties or assets of the Company
pursuant to any such provision.


f.           Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement and the
Transaction Documents, and the representations and warranties made by all other
purchasers of Notes in the Offering, no registration under the Securities Act is
required for the offer and sale of the Notes by the Company to the Subscriber
hereunder.


g.           No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Notes by any form of
general solicitation or general advertising (within the meaning of Regulation
D).
 
4.           Representations and Warranties of the Subscriber  The Subscriber
represents and warrants to the Company the following:
 
a.           Subscriber Knowledge and Experience.  The Subscriber, its advisers,
if any, and designated representatives, if any, have the knowledge and
experience in financial and business matters necessary to evaluate the merits
and risks of its prospective investment in the Company, and have carefully
reviewed and understand the risks of, and other considerations relating to, the
purchase of Notes and the tax consequences of the investment, and have the
ability to bear the economic risks of the investment.
 
 
3

--------------------------------------------------------------------------------

 
 
b.           Investment Purpose.  The Subscriber is acquiring the Notes for
investment for its own account and not with the view to, or for resale in
connection with, any distribution thereof.  The Subscriber understands and
acknowledges that the Notes and the securities that may be issued upon
conversion of the Notes (collectively, the “Securities”) have not been
registered under the Securities Act or any state securities laws, by reason of a
specific exemption from the registration provisions of the Securities Act and
applicable state securities laws, which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.  The Subscriber
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to any
third person with respect to any of the Securities.  The Subscriber understands
and acknowledges that the offering of the Notes pursuant to this Agreement will
not be registered under the Securities Act nor under the state securities laws
on the ground that the sale provided for in this Agreement and the issuance of
securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.
 
c.           No Public Market.  The Subscriber understands that no public market
now exists, and there never will be a public market for, the Notes, that an
active public market for the Company’s common stock does not now exist and that
there may never be an active public market for the common stock of the Company.
 
d.           Information.  The Subscriber, its advisers, if any, and designated
representatives, if any, have received and reviewed information about the
Company and have had an opportunity to discuss the Company’s business,
management and financial affairs with its management.  The Subscriber
understands that such discussions, as well as any written information provided
by the Company, were intended to describe the aspects of the Company’s business
and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company.  Some of such information includes projections as to the
future performance of the Company, which projections may not be realized, are
based on assumptions which may not be correct and are subject to numerous
factors beyond the Company’s control.
 
e.           Investment Authorization.  As of the Closing, all action on the
part of Subscriber, and its officers, directors and partners, if applicable,
necessary for the authorization, execution and delivery of this Agreement and
the performance of all obligations of the Subscriber hereunder and thereunder
shall have been taken, and this Agreement, assuming due execution by the parties
hereto and thereto, constitute valid and legally binding obligations of the
Subscriber, enforceable in accordance with their respective terms, subject to:
(i) judicial principles limiting the availability of specific performance,
injunctive relief, and other equitable remedies and (ii) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
generally relating to or affecting creditors’ rights.

 
4

--------------------------------------------------------------------------------

 
 
f.           Accredited Investor Status.  The Subscriber either (i) is an
“accredited investor” as defined in Rule 501 of Regulation D as promulgated by
the Securities and Exchange Commission under the Securities Act or (ii) is not a
“U.S. Person” as defined in Regulation S as promulgated by the Securities and
Exchange Commission under the Securities Act, and, in each case, shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.
 
g.           Non-U.S. Person Status.  The Subscriber, if a non-U.S. Person,
agrees that it is acquiring the Notes in an offshore transaction pursuant to
Regulation S and hereby represents to the Company as follows:
 
(i)           The Subscriber is outside the United States when receiving and
executing this Subscription Agreement;
 
(ii)          The Subscriber has not acquired the Notes as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of the Notes which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Notes; provided, however, that the Subscriber may sell or
otherwise dispose of the Notes pursuant to registration of the Notes under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements and as otherwise provided
herein;
 
(iii)         The Subscriber understands and agrees that offers and sales of any
of the Notes prior to the expiration of a period of one year after the date of
transfer of the Notes under this Subscription Agreement (the “Distribution
Compliance Period”), shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the Securities Act or an exemption therefrom, and that all offers and sales
after the Distribution Compliance Period shall be made only in compliance with
the registration provisions of the Securities Act or an exemption therefrom, and
in each case only in accordance with all applicable securities laws;
 
(iv)         The Subscriber understands and agrees not to engage in any hedging
transactions involving the Notes prior to the end of the Distribution Compliance
Period unless such transactions are in compliance with the Securities Act; and
 
(v)          The Subscriber hereby represents that it has satisfied itself as to
the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Notes or any use of this Subscription Agreement,
including: (a) the legal requirements within its jurisdiction for the purchase
of the Notes; (b) any foreign exchange restrictions applicable to such purchase;
(c) any governmental or other consents that may need to be obtained; and (d) the
income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Notes. Such Subscriber’s
subscription and payment for, and its continued beneficial ownership of the
Notes, will not violate any applicable securities or other laws of the
Subscriber’s jurisdiction.

 
5

--------------------------------------------------------------------------------

 
 
h.           Anti-Money Laundering.  Subscriber represents that neither it nor,
to its knowledge, any person or entity controlling, controlled by or under
common control with it, nor any person having a beneficial interest in it, nor
any person on whose behalf the Subscriber is acting: (i) is a person listed in
the Annex to Executive Order No. 13224 (2001) issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is
named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control; (iii) is a non-U.S.
shell bank or is providing banking services indirectly to a non-U.S. shell bank;
(iv) is a senior non-U.S. political figure or an immediate family member or
close associate of such figure; or (v) is otherwise prohibited from investing in
the Company pursuant to applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules or orders (categories (i) through
(v), each a “Prohibited Subscriber”). The Subscriber agrees to provide the
Company, promptly upon request, all information that the Company reasonably
deems necessary or appropriate to comply with applicable U.S. anti-money
laundering, anti-terrorist and asset control laws, regulations, rules and
orders. The Subscriber consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its affiliates and agents of such
information about the Subscriber as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. antimony laundering, anti-terrorist
and asset control laws, regulations, rules and orders. If the Subscriber is a
financial institution that is subject to the USA Patriot Act, the Subscriber
represents that it has met all of its obligations under the USA Patriot Act. The
Subscriber acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Subscriber is a Prohibited Subscriber or is
otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the Subscriber to transfer the Securities.  The Subscriber further acknowledges
that the Subscriber will have no claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.
 
i.            High Risk Investment.  The Subscriber or its duly authorized
representative realizes that because of the inherently speculative nature of
businesses of the kind conducted and contemplated by the Company, the Company’s
financial results may be expected to fluctuate from month to month and from
period to period and will, generally, involve a high degree of financial and
market risk that could result in substantial or, at times, even total losses for
investors in securities of the Company.
 
j.            Subscriber Liquidity.  The Subscriber has adequate means of
providing for its current and anticipated financial needs and contingencies, is
able to bear the economic risk for an indefinite period of time and has no need
for liquidity of the investment in the Notes and could afford complete loss of
such investment.
 
k.           No General Solicitation.  The Subscriber is not subscribing for
Notes as a result of or subsequent to any advertisement, article, notice or
other communication, published in any newspaper, magazine or similar media or
broadcast over television, radio, or the internet, or presented at any seminar
or meeting, or any solicitation of a subscription by a person not previously
known to the Subscriber in connection with investments in securities generally.

 
6

--------------------------------------------------------------------------------

 
 
l.            Subscriber Information.  All of the information that the
Subscriber has heretofore furnished or which is set forth herein is correct and
complete as of the date of this Agreement, and, if there should be any material
change in such information prior to the admission of the undersigned to the
Company, the Subscriber will immediately furnish revised or corrected
information to the Company.
 
5.           Transfer Restrictions.  The Subscriber acknowledges and agrees as
follows:
 
a.           Reliance on Exemptions.  The Notes have not been registered for
sale under the Securities Act, in reliance on the private offering exemption in
Section 4(2) thereof and under Regulation D or Regulation S thereunder; the
Company does not intend to register the Notes under the Securities Act at any
time in the future.
 
b.           Legends.  The Subscriber understands that the certificates
representing the Securities, until such time as they have been registered under
the Securities Act, shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):


For U.S. Persons:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.


For Non-U.S. Persons:
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

 
7

--------------------------------------------------------------------------------

 
 
The legend(s) set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are sold pursuant to a registration statement
under the Securities Act, or (b) such holder delivers to the Company an opinion
of counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.
 
c.           No Governmental Review.  No governmental agency has passed upon the
Securities or made any finding or determination as to the wisdom of any
investments therein.
 
d.           Restrictions on Transfer.  There are substantial restrictions on
the transferability of the Securities, and if the Company decides to issue
certificates representing the Securities, restrictive legends will be placed on
any such certificates.


6.           Indemnification.  The Subscriber agrees to indemnify and hold
harmless the Company, the Escrow Agent and their respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach by the
Subscriber of any covenant or agreement made by the Subscriber herein or in any
other document delivered in connection with this Agreement.
 
7.           Irrevocability; Binding Effect.  The Subscriber hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Subscriber,
except as required by applicable law, and that this Agreement shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.  If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.


8.           Modification.  This Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
9.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Subscriber, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished to the
other in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which shall be deemed given at the time of receipt thereof.

 
8

--------------------------------------------------------------------------------

 


10.          Assignability.  This Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Subscriber and
the transfer or assignment of the Notes shall be made only in accordance with
all applicable laws.


11.          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.
 
12.          Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:


(a)         Arbitration is final and binding on the parties.


(b)         The parties are waiving their right to seek remedies in court,
including the right to a jury trial.


(c)         Pre-arbitration discovery is generally more limited and different
from court proceedings.


(d)         The arbitrator’s award is not required to include factual findings
or legal reasoning and any party’s right to appeal or to seek modification of
rulings by arbitrators is strictly limited.


(e)          The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.


(f)          All controversies which may arise between the parties concerning
this Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York.  Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered.  Any notice of
such arbitration or for the confirmation of any award in any arbitration shall
be sufficient if given in accordance with the provisions of this Agreement.  The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.


13.          Blue Sky Qualification.  The purchase of Notes under this Agreement
is expressly conditioned upon the exemption from qualification of the offer and
sale of the Notes from applicable federal and state securities laws.  The
Company shall not be required to qualify this transaction under the securities
laws of any jurisdiction and, should qualification be necessary, the Company
shall be released from any and all obligations to maintain its offer, and may
rescind any sale contracted, in the jurisdiction.

 
9

--------------------------------------------------------------------------------

 


14.          Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.


15.          Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company, not
otherwise properly in the public domain was received in confidence.  The
Subscriber agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person, or misuse in
any way, any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.


16.          Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           The representations and warranties of the Company and the
Subscriber made in this Agreement shall survive the execution and delivery
hereof and delivery of the Notes.


(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Agreement and the transactions
contemplated hereby, whether or not the transactions contemplated hereby are
consummated.


(d)           This Agreement may be executed in one or more original or
facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.


(e)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


(f)            Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Agreement as set forth in the text.


(g)           The Subscriber understands and acknowledges that there may be
multiple Closings for the Offering.

 
10

--------------------------------------------------------------------------------

 


(h)           The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.


18.          Public Disclosure.  Neither the Subscriber nor any officer,
manager, director, member, partner, stockholder, employee, affiliate, affiliated
person or entity of the Subscriber shall make or issue any press releases or
otherwise make any public statements or make any disclosures to any third person
or entity with respect to the transactions contemplated herein and will not make
or issue any press releases or otherwise make any public statements of any
nature whatsoever with respect to the Company without the Company’s express
prior approval.  The Company has the right to withhold such approval in its sole
discretion.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
11

--------------------------------------------------------------------------------

 

How to subscribe for Notes in the private offering of
Max Cash Media, Inc.:


1.
Date and Fill in the principal amount of Notes being purchased and Complete and
Sign the Signature Page.



2.
Initial the Investor Certification page.



3.
Fax or email all forms and then send all signed original documents to:



Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Facsimile Number:  (212) 400-6901
Telephone Number:  (212) 400-6900
Attn: Paul C. Levites, Esq.
E-mail Address:  rlg@gottbetter.com


4.
If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the principal amount of Notes you are offering
to purchase and the $500 Escrow Fee should be made payable to the order of
“Gottbetter & Partners, LLP, Escrow Agent for EASTERN RESOURCES, INC.” and
should be sent to Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor,
New York, NY 10022.



5.
If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Notes you are offering to purchase and the $500 Escrow Fee according to the
following instructions:



BANK:  Citibank, N.A.
ABA#:  021000089
SWIFT CODE: CITIUS33
ACCOUNT NAME:  Gottbetter & Partners, LLP Attorney Trust
ACCOUNT:  9951660945
REFERENCE:  Max Cash Media, Inc. Escrow –   [insert Subscriber’s name]”


Thank you for your interest,


Max Cash Media, Inc.

 
12

--------------------------------------------------------------------------------

 

MAX CASH MEDIA, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT


IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement.
 
Dated:                                                       , 2011


SUBSCRIBER (individual)
 
SUBSCRIBER (entity)
           
Signature
 
Name of Entity
           
Print Name
 
Signature
          
Print Name:   
 
Signature (if Joint Tenants or Tenants in Common)
       
Title:
 
     
Address of Principal Residence:
 
Address of Executive Offices:
                             
Social Security Number(s):
 
IRS Tax Identification Number:
           
Telephone Number:
 
Telephone Number:
           
Facsimile Number:
 
Facsimile Number:
            
E-mail Address:
 
E-mail Address:
     





$                                           
Principal Amount of Notes


plus $500 Escrow Fee

 
13

--------------------------------------------------------------------------------

 

MAX CASH MEDIA, INC.
 
IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement
with respect to ______________ Notes as of the ___ day of ____________, 2011.
 

 
MAX CASH MEDIA, INC.
     
By:
   
Name: Noah Levinson
 
Title:   Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
 
INVESTOR NAME:
     
LEGAL ADDRESS:
     
SSN# or TAX ID#
 
OF INVESTOR:
 

 
FOR INVESTORS WHO ARE INDIVIDUALS:
 
YEARLY INCOME:
 
AGE:    
 



NET WORTH (excluding value of primary residence):
 



OCCUPATION:
 



ADDRESS OF EMPLOYER:
             
INVESTMENT OBJECTIVE(S):
 

 
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:
 
1.
Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 
Current Driver’s License
or
Valid Passport
or
Identity Card

(Circle one or more)
 
2.
If the Investor is a corporation, limited liability company, trust or other type
of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 
3.
Please advise where the funds were derived from to make the proposed investment:

 
Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
 
Signature:
   
Print Name:
   
Title (if applicable):
   
Date:
   


 
 

--------------------------------------------------------------------------------

 
 
MAX CASH MEDIA, INC.
INVESTOR CERTIFICATION


For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):


Initial _______
I have a net worth (excluding the value of my primary residence) in excess of
$1,000,000 either individually or through aggregating my individual holdings and
those in which I have a joint, community property or other similar shared
ownership interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.



For Non-Individual Accredited Investors
(all Non-Individual Accredited Investors must INITIAL where appropriate):


Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.


 
 

--------------------------------------------------------------------------------

 

For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):


Initial _______
The Investor is not a “U.S. Person” as defined in Regulation S; and specifically
the Purchaser is not:



 
A.
a natural person resident in the United States of America, including its
territories and possessions (“United States”);

 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
C.
an estate of which any executor or administrator is a U.S. Person;

 
D.
a trust of which any trustee is a U.S. Person;

 
E.
an agency or branch of a foreign entity located in the United States;

 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; or

 
H.
a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.



And, in addition:


 
I.
the Purchaser was not offered the Notes in the United States;

 
J.
at the time the buy-order for the Notes was originated, the Purchaser was
outside the United States; and

 
K.
the Purchaser is purchasing the Notes for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Notes has not
been pre-arranged with a purchaser in the United States.


 
 

--------------------------------------------------------------------------------

 